DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0015976) in view of Watson (US 2011/0115296).
 	With respect to claim 1, Hara discloses a thermal hazard protection circuit for a transportation vehicle [paragraph 1] including a battery [paragraph 200] having positive and negative terminals, and one or more loads (Fig. 7 230), comprising: an interruptible power circuit (Fig. 7 222,223,227) connected between a power supply (Fig. 7 221) and the load (Fig. 7 230), the interruptible power circuit comprising: a first positive temperature coefficient (PTC) component (Fig. 7 222) operative to limit current through the interruptible power circuit to a first predetermined current value in response to heat in excess of a first predetermined thermal value; and a relay (Fig. 7 223,227) connected in series with the first PTC component and operative to selectively open or close the interruptible power circuit; a failsafe circuit (Fig. 7 226, 228-229) connected between the interruptible power circuit (Fig. 7 end 224 of 222,223,227) and a first control input (Fig. 2 
 	Watson teaches use of a bi-stable (paragraph 31) relay (Fig. 2 206) which can be manually (Fig. 2 212) set (Fig. 2 216). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the relay as a bi-stable relay in order to allow an additional input for manually setting the bi-stable relay to allow a resumption of power after a fault. 	With respect to claim 7, Hara in view of Watson make obvious the thermal hazard protection circuit of claim 1 further comprising a momentary switch (Watson Fig. 2 212) connected between the battery positive terminal (in combination, Fig. 2 L1 connected to power source of battery) and a second control input (Fig. 2 216) of the bi-stable relay operative to cause the bi-stable relay to close the interruptible power circuit. 
 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0015976) in view of Watson (US 2011/0115296) and further in view of Clark (US 3,958,163).. 
 	Clark teaches a circuit with a master switch (Fig. 12) connected between a battery (Fig. 10) positive terminal and the circuit (Fig. 11). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the interruptible power circuit further comprises a master switch connected between the battery positive terminal and the first PTC component, in order to prevent operation and power loss without a manual operation of the master switch to initiate supplying power.  
Allowable Subject Matter
 	Claims 9-13 are allowed, while Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 	With respect to claim 2, the following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the failsafe circuit comprises a failsafe relay, comprising an energizing coil connected between the interruptible power circuit and the battery negative terminal; an input terminal connected to the battery positive terminal; and a first normally closed output terminal connected to the first control input of the bi-stable relay.  	The following is an examiner’s statement of reasons for allowance:

 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bang (2015/0333506), Li (2019.0273373) and Rajala (US 6,628,485) disclose protection circuits with PTCs.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839